Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-224

IN RE: RANDY MCRAE
                                                                 2017 DDN 20
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 430494

BEFORE: Thompson, Associate Judge, and Washington and Farrell, Senior Judges.

                                        ORDER
                                (FILED – October 26, 2017)

       On consideration of the certified order from the United States District Court for the
District of Maryland disbarring respondent from the practice of law, this court’s April 26,
2017, order suspending respondent pending resolution of this matter and directing him to
show cause why reciprocal discipline should not be imposed, the response thereto, the
statement of Disciplinary Counsel, respondent’s exceptions, and the reply of Disciplinary
Counsel; respondent’s motion to lift suspension and stay the case, the opposition of
Disciplinary Counsel, and the reply thereto; respondent’s supplemental D.C. Bar R. XI,
§14 (g) affidavit, second supplemental affidavit, and responses of Disciplinary Counsel,
and it appearing that Disciplinary Counsel was not served the supplements and did not
receive the supplemental affidavits until October 13, 2017, after being notified by the court,
it is

       ORDERED that Randy McRae is hereby disbarred from the practice of law nunc
pro tunc to October 13, 2017. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate). It is

       FURTHER ORDERED that respondent’s motion to lift suspension and stay the case
is denied as moot.

                                           PER CURIAM